Filed Under Rule 424(b)(3), Registration Statement No. 333-177949 Pricing Supplement Number 298 Dated Monday, September 9, 2013 (To: Prospectus Dated November 14, 2011 and Prospectus Supplement Dated November 17, 2011)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FRS7 [] 100% 1.450% [] Fixed 3.000% MONTHLY 09/15/2020 10/15/2013 Yes Senior Unsecured Notes Redemption Information: Non-Callable
